UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6463



JOSEPH J. SCHEPIS, JR.,

                                            Petitioner - Appellant,

          versus


MATTHEW B. HAMIDULLAH, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court of South Carolina, at
Rock Hill. Joseph F. Anderson, Jr., Chief District Judge. (CA-04-
21977-0-17BD)


Submitted:   June 23, 2005                    Decided:   July 1, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph J. Schepis, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Joseph J. Schepis, Jr., a federal prisoner, appeals the

district   court’s   order   accepting   the   recommendation   of   the

magistrate judge and denying relief on his petition filed under

28 U.S.C. § 2241 (2000).     We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.   See Schepis v. Hamidullah, No. CA-04-21977-0-17BD

(D.S.C. filed Jan. 13 & entered Jan. 18, 2005).      We deny Schepis’

motion for a certificate of appealability as unnecessary.             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -